___________

                                     No. 95-3568
                                     ___________


Shelby Harris; Clifford                  *
Hutchins,                                *
                                         *
              Appellants,                *
                                         *
Brenda Williams; Mary Clark;             *
Tanya Harris; Mona Gardner;              *
Connie Harris,                           *
                                         *
              Plaintiffs,                *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Western District of Missouri
                                         *
Dora Schriro; Kelly Lock;                *         [UNPUBLISHED]
Lt. Cain; Sgt. Kliethermes; John*
Sigler; C.O. Brown; Tom Brandt;          *
Brian Geoke; Engelbrecht,                *
Classification Officer; Nancy            *
Carr; Alton Clark; C.O.                  *
Brownlee; Liz Hamblin,                   *
                                         *
              Appellees.                 *

                                     ___________

                     Submitted:      August 16, 1996

                            Filed:   August 22, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Shelby Harris and Clifford Hutchins appeal from the final order of
the District Court1 for the Western District of Missouri, granting certain
defendants summary judgment on a due process




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the report and
recommendations of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
claim, and granting defendants judgment on the pleadings on other claims
in this 42 U.S.C. § 1983 action.         For the reasons discussed below, we
affirm.


     Harris and Hutchins filed this action when they were inmates at the
Central Missouri Correctional Center (CMCC).      They alleged that Harris was
denied due process when he was disciplined for attempting to forward an
envelope of documents to a female inmate housed in CMCC's disciplinary
segregation and that institutional rules were arbitrarily enforced against
Hutchins when he was given a conduct violation for wearing a shirt with a
hole in it.   They also alleged they were denied adequate access to the law
library and legal materials while they were in disciplinary segregation;
they were not provided adequate medical care; and disciplinary-segregation
inmates   were   subjected   to   unsanitary   conditions   when   food   was   left
uncovered.


     Upon defendants' motion, the district court granted summary judgment
on the claim relating to Harris's conduct violation, granted defendants
judgment on the pleadings on the remaining claims, and denied plaintiffs
leave to amend their complaint.


     We review a grant of summary judgment de novo, applying the same
standard as the district court.      Earnest v. Courtney, 64 F.3d 365, 366-67
(8th Cir. 1995) (per curiam).        We conclude the district court properly
granted defendants summary judgment on Harris's due process claim.          Harris
attempted to forward the documents to the segregated inmate by handing the
envelope of documents to a corrections officer, instead of utilizing mail
room procedures, as required by a prison rule.          Thus, we conclude the
conduct violation was supported by some evidence.      See Goff v. Dailey, 991
F.2d 1437, 1442 (8th Cir.) (due process met if any basis in fact supports
actions of prison official), cert. denied, 510 U.S. 997 (1993).           We reject
Harris's argument that the rule defining mail was so vague as to deny him
notice his conduct was prohibited.       See Williams v. Nix, 1 F.3d 712, 716
(8th Cir. 1993) (fair notice required);




                                       -2-
Coffman v. Trickey, 884 F.2d 1057, 1060-61 (8th Cir. 1989) (same), cert.
denied, 494 U.S. 1056 (1990).             Prison officials could properly deny
Harris's requested witness at his disciplinary hearing (assuming Harris
properly   made   such    a   request),   because   the   witness's   testimony    was
immaterial to whether Harris violated the prison rule.                   See Wolff v.
McDonnell, 418 U.S. 539, 566 (1974); Brown v. Frey, 889 F.2d 159, 168 (8th
Cir. 1989), cert. denied, 493 U.S. 1088 (1990).


     We review de novo a district court's grant of a motion for judgment
on the pleadings under Fed. R. Civ. P. 12(c).             National Car Rental Sys.,
Inc. v. Computer Assocs. Int'l, Inc., 991 F.2d 426, 428 (8th Cir.), cert.
denied, 510 U.S. 861 (1993).          We agree with the district court that
plaintiffs   failed      to   identify--in   either   their    initial    or   amended
complaints--any actual prejudice they suffered as a result of the limited
access to legal materials while they were in disciplinary segregation;
plaintiffs did not assert they were denied all access to a library or to
counsel-substitutes.      See Jones v. James, 38 F.3d 943, 945 & n.4 (8th Cir.
1994) (absent systemic denial, prejudice showing is required).            Neither the
initial nor the amended complaint names specific defendants who were
responsible for any deprivations of Eighth Amendment rights or were
involved with Hutchins's due process claim.


     Because the amended complaint did not cure the deficiencies in the
initial complaint, the district court did not abuse its discretion in
denying leave to file it.        See Foman v. Davis, 371 U.S. 178, 182 (1962);
Thompson-El v. Jones, 876 F.2d 66, 67 (8th Cir. 1989) (standard of review).


     Accordingly, we affirm the judgment of the district court.




                                          -3-
A true copy.

     Attest:

           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -4-